Title: From Thomas Jefferson to Thomas Nelson, 13 February 1781
From: Jefferson, Thomas
To: Nelson, Thomas



Sir
In Council Febry. 13th. 1781

Your suspension of Capt. Joel’s enterprise against the Enemy’s fleet seems to have been well grounded. It was become so universally known, as to leave little doubt of the Enemy’s being apprised of it and of course prepared against it. Capt. Maxwell had some time before informed me that the Dragon had been devoted to this purpose. He at the same time assured me he had found it impossible to sell her as desired by the Assembly, and that she was not worth more than 50 pounds old money. This occasioned my acquiescence under her new destination. As she is ready prepared as a fire-ship and it is possible that future occasion may arise for using her as such against the present enemy, I think it will not be amiss to suffer her to remain in the yard ready to be so applied.
We are very anxious, if it be possible, to avoid calling in a relief of Militia from fresh Counties untill the draught be over, as it is found impossible to execute the law where a great proportion of Militia is absent, and every thing is to be considered as calamitous which prevents the raising a permanent force of Regulars.
I am sir with great Esteem &c,

T.J.

